DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status

This office action is in response to amendments/arguments filed on July 5, 2022. Applicant has amended Claims 1 and 3. Claims 1 – 7 are currently pending. 


Response to Arguments

Applicant’s arguments have been fully considered. 

Previous Title objections are withdrawn due to applicant’s amendment. 

Previous Claim objections stand. 

Previous 102 rejections are withdrawn due to applicant’s amendment. 

As argued by applicant, Moto does not explicitly disclose the suction side bearings being divided into multiple chambers. New grounds of rejection are presented below incorporating the Glanvall reference to account for this feature. 

The amendments also introduce new 112b issues which affect all pending claims. 


Claim Objections

Claims 1 and 4 – 6 are objected to because of the following informalities:    

Claims 1 and 4 – 6 all recite the phrase …and other.. to introduce components (e.g. …and other suction-side bearing…). Examiner suggests amending all instances of …and other… that introduce components to …and an other… for grammatical correctness and clarity. There are also instance of …the other… present in these claim which are okay do not need amendment.

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the one suction-side bearing chamber and the other suction-side bearing chamber, both of which lack antecedent basis. 

Claim 2 recites a plurality of suction-side bearing chambers. It is unclear whether these are in addition to or include the suction-side bearing chambers of Claim 1. 

Claims 4 – 6 recite one suction-side bearing chamber. It is unclear whether this is the same suction-side bearing chamber established in Claim 1 or an additional suction-side bearing chamber. 

All other pending claims are rejected by virtue of their dependence on Claim 1. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Moto (JP S59-215985) in view of Glanvall (WO 83/03641).

With regards to Claim 1:

Moto discloses a screw compressor (Figure 1) comprising:

a plurality of screw rotors (male rotor 4, female rotor 5);

a plurality of suction-side bearings (bearings 6, 7) that each rotatably support a suction side of the plurality of screw rotors and a plurality of discharge-side bearings (bearings 8, 9) that each rotatably support a discharge side of the plurality of screw rotors (as seen in Figure 1); and

a casing (casings 1, 2, 3) that houses the plurality of screw rotors (in chamber 1), the plurality of suction-side bearings (in chamber 2), and the plurality of discharge-side bearings (in chamber 3), wherein

each of the plurality of screw rotors includes

a lobe section with a plurality of lobes (unlabeled but see lobes of rotors 4, 5 in Figure 2), and

a suction-side shaft section (shaft sections 4b, 5b) and a discharge-side shaft section (shaft sections 4a, 5a) each disposed at both ends of the lobe section,

the casing has

a housing chamber (chamber 1) that houses the lobe sections of the plurality of screw rotors, and

a lubrication path (oil passage 25) in which liquid (“oil”) that lubricates the plurality of suction-side bearings circulates, and

the lubrication path is a path in which respective passages to lubricate each of the plurality of suction-side bearings are connected in series and a most downstream part is connected to the housing chamber (see Figure 1, oil passage 25 feeds suction side bearing 6, then suction side bearing 7 in series, via opening 37 and oil passage 38 – afterwards the oil is connected to the housing chamber 1 via oil passage 45 and opening 46), wherein

the plurality of suction-side bearings include one suction-side bearing (bearing 6) that supports one of the pair of screw rotors (via shaft section 4b) and other suction-side bearing (bearing 7) that supports other of the pair of screw rotors (via shaft section 5b). 

Moto further discloses one suction-side bearing chamber (chamber 6a) and other suction-side bearing chamber (chamber 7a), but does not explicitly disclose the chambers are divided into multiple chambers. Glanvall (Figure 1) teaches a screw compressor including suction-side bearings (7, 12). Much like the bearings in Moto, the bearings of Glanvall are sleeve/plain bearings and the bearings split two chambers each (see Figure 1, lubricant enters the bearings from line 33 and then flows in both the upstream and downstream directions relative to the bearings to return via lines 34 and 35 – as such, the bearing chambers are effectively split into two chambers). Splitting the bearing chambers into two chambers allows additional space for lubricant flow on both ends of the sleeve/plain bearing, and it would have been obvious to one of ordinary skill in the art to modify the system of Moto by arranged the bearings of Moto such there is additional space on either end to effectively divide the chambers in order to yield the predictable benefit described above, notably allowing for more space for lubricant flow.  

With regards to Claim 3:

The Moto modification of Claim 1 teaches the plurality of screw rotors are composed of a pair of screw rotors (male rotor 4, female rotor 5), and the lubrication path is configured through series connection of a liquid feed passage (oil inlet passage 23) into which the liquid fed from external flows, a first passage (oil passage 25) to lubricate the one suction-side bearing, a second passage (oil passage 38) to lubricate the other suction-side bearing, and a collection liquid passage (oil passage 45) that communicates with the housing chamber in that order (as seen in Figure 1, see also English translation).


Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Moto (JP S59-215985) in view of Glanvall (WO 83/03641), further in view of Akei et al. (hereafter “Akei” – US 2017/0356448).

With regards to Claims 2 and 6:

The Moto modification of Claim 1 teaches the casing has a plurality of suction-side bearing chambers (chambers 6a, 7a of Moto) in which the plurality of suction-side bearings are each disposed, and a plurality of shaft holes that are provided in a partition that separates the plurality of suction-side bearing chambers from the housing chamber and in which the suction- side shaft sections of the plurality of screw rotors are each inserted (unlabeled but see suction side shaft sections 4b, 5b of Moto extending from chamber 1 into chamber 2, and specifically into chambers 6a, 7a, through holes connecting the two).

The Moto modification of Claim 1 does not explicitly teach a shaft seal member is disposed in each of gaps between the suction-side shaft sections of the plurality of screw rotors and the plurality of shaft holes. Akei (Figure 6) teaches suction side bearings (96, 98) being lubricated in series via a lubrication path (185, 188, 189). Akei teaches that in “In order to facilitate this sequential flow through the suction end bearings, they may have additional sealing … to prevent/resist leakage directly from the suction end bearings to the rotors. Exemplary suction end seals may be constructed as conventional rotary shaft seals” (Paragraph 57). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, given the teachings of Akei, it would have been obvious to one of ordinary skill in the art to modify Moto by adding shaft seals between the suction side bearing chambers and the rotor chambers in order to “prevent/resist leakage directly from the suction end bearings to the rotors”, thus ensuring the bearings get sufficient lubrication and the lubricant follows the path intended by Moto through oil passage (45) and opening (46). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moto (JP S59-215985) in view of Glanvall (WO 83/03641), further in view of Dammann (US 4662832).

With regards to Claim 7:

The Moto modification of Claim 1 teaches the pair of screw rotors (male rotor 4, female rotor 5 of Moto) are disposed in such a manner that axis lines of both of the screw rotors are horizontal (see Figure 1 of Moto). 

The Moto modification of Claim 1 does not explicitly teach an outer diameter of the one suction-side bearing is smaller than an outer diameter of the other suction-side bearing. Dammann (Figure 2) teaches a scroll compressor include a male rotor (16), and a female rotor (18), the male rotor having a suction-side bearing (26 or 42 – it is unclear which is the suction side, but it does not matter since either side teaches the recited feature) and the female rotor having an other suction-side bearing (58 or 62). Dammann further teaches that an outer diameter of the one suction-side bearing is smaller than an outer diameter of the other suction-side bearing (see Figure 2). In both Moto and Dammann, the male rotor is the rotor driven by an external driver. As such, the bearings of the male rotor may be subject to forces/torque larger than the female rotor, which is driven by the male rotor. Given the teachings above, it would have been obvious to one of ordinary skill in the art to modify Moto by making the female rotor bearing smaller than the male rotor bearing in order to compensate for differences in forces between the bearings. 


Allowable Subject Matter

Claims 4, 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not teach the features of Claims 4 or 5. Moto is silent to the serpentine-type flow path recited in Claims 4 and 5. Akei (Figure 6) teaches the serpentine-type flow path recited in Claims 4 and 5. However, Akei teaches this applied to the discharge side bearings, not the suction side bearings. In fact, Akei explicitly teaches a different style flow path for the suction side bearings. Furthermore, Akei does not teach the collection liquid passage in either the primary or second chamber of either bearing. Akei does not teach the collection liquid passage connected to the housing chamber. Rather, the collected liquid flows through a valve and into the suction side bearings, and then to the housing chamber. Even in the suction side bearings of Akei, there is no separation between a primary chamber and secondary chamber for each suction side bearing chamber as recited. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Wednesday, July 13, 2022